


Exhibit 10.21

 

Carlisle Companies Incorporated

 

[g12182kwi001.jpg] 

13925 Ballantyne Corporate Place, Suite 400

 

Charlotte, NC 28277

 

Phone:     704-501-1100

 

Fax:         704-501-1190

 

 

David A. Roberts

Chairman, President and Chief Executive Officer

 

CONFIDENTIAL

 

January 24, 2008

 

Mr. Fred A. Sutter

 

Dear Fred:

 

I am pleased to offer you employment as a Group President of Carlisle Companies
Incorporated (the “Company”).  This letter sets forth the terms and conditions
of your employment.

 

1.             Employment and Position.  Your employment will commence on
February    , 2008 (the “Employment Date”).  You will be employed on a full-time
basis as Group President reporting to me.  You will be responsible for the
operations and financial performance of our tire and wheel and trailer
operations.  As discussed, we expect to combine these operations into a single
reporting segment.

 

2.             Compensation and Benefits.

 

a.               Base Salary.  Your starting annual base salary will be
$450,000, payable in accordance with the Company’s regular payroll practices and
subject to increase from time to time by the Compensation Committee in its
discretion.

 

b.              Bonus.  You will be eligible to earn an annual target bonus of
75% of your base salary with a maximum award opportunity equal to 150% of
target.  Bonus payments are typically made in February based on the prior year’s
performance and subject to the discretion and approval of the Compensation
Committee.

 

For 2008, we will guarantee a minimum bonus payment of 33% of your 2008  salary,
which is equal to $150,000, payable in February, 2009 to offset any loss you may
have from no longer participating in your current employers incentive bonus
program.

 

c.               Long Term Incentive.  Annual grant of stock options, restricted
shares and/or other performance awards representing a target value of 150% of
salary.

 

1

--------------------------------------------------------------------------------


 

d.              Restricted Share Grant.  As of the Employment Date, you will
receive a grant of 20,000 “restricted” shares of Company common stock under the
Company’s Amended and Restated Executive Incentive Program (the “Program”).  The
restriction on these shares will lapse and will be distributed to you as
follows: (i) 4,000 shares on the one-year anniversary of the Employment Date,
(ii) 4,000 shares on the second anniversary of the Employment Date, (iii) 4,000
shares on the third anniversary of the Employment Date, (iv) 4,000 on the fourth
anniversary of the Employment Date, and (v) the remaining 4,000 on the fifth
anniversary of the Employment Date; provided you continue to be employed by the
Company on such distribution dates.  The restriction will also lapse if, prior
to the third anniversary of the Employment Date, your employment is terminated
for other than Cause.  During the period of restriction, you will receive all
dividends paid with respect to these shares.

 

e.               Options.  As of the Employment Date, you will receive a
ten-year non-qualified option to purchase 30,000 shares of the Company’s common
stock at the closing price of the stock on the Employment Date.  The options
will vest as follows: (i) 10,000 option shares on the Employment Date,
(ii) 10,000 option shares on the one-year anniversary of the Employment Date,
and (iii) the remaining 10,000 option shares on the second anniversary of the
Employment Date.  The options will also vest if, prior to the second anniversary
of the Employment Date, your employment is terminated for other than Cause.  The
option grant is also subject to the term and conditions of the Program.

 

The restricted share grant described in Section 2(d) and the stock option grant
described in this Section 2(e) require the approval of the Company’s
Compensation Committee.  I am in the process of arranging for the necessary
approval and will advise you upon receipt.

 

f.                 Cause.  As used in this letter, the term “Cause” means:
(i) your falsification of the accounts of the Company, embezzlement or other
misappropriation of funds of the Company or other material dishonesty with
respect to the Company, (ii) your neglect or refusal to perform your
responsibilities as contemplated by this letter; provided such neglect or
refusal have continued for a period of 30 days following notice thereof, or
(iii) your gross or willful misconduct with respect to the Company.

 

3.     Employee Benefit Plans.  You will be entitled to participate in all
employee benefit plans, from time to time in effect, generally available for
Company executives, subject to plan terms and applicable Company policies.  
Currently, the Company offers senior executives group health and dental plans,
group term life insurance, long-term disability insurance, and a 401(k) plan. 
In addition, you will be entitled to participate in the Company’s supplemental
pension plan which provides participating executives a cash balance pension
benefit.

 

4.     Change of Control.  You will be entitled to participate in the Company’s
executive severance program providing for benefits in the event of the “change
of control” defined generally as an acquisition of 20% or more of the
outstanding voting shares of the Company or change in the majority of the
Company’s Board of Directors.

 

In the event of a termination of your employment within three years of a “change
in control”, you would be entitled to three years compensation, including bonus,
retirement benefits equal to the benefits you would have received had you
completed three additional years of employment, continuation of all life,
accident, health, savings and other fringe benefits, all in accordance with and
subject to the terms of the executive severance program.

 

2

--------------------------------------------------------------------------------


 

5.     Relocation Package.  We expect you to relocate to the Charlotte area
within 18 months of your Employment Date.  In connection with your relocation,
Carlisle will reimburse you for the closing costs attributable to the sale of
your current home, including customary brokerage costs, as well as the closing
costs attributable to the purchase of a home in the Charlotte area.  In
addition, if you are unable to sell your home, Carlisle will offer to purchase
your home in accordance with Carlisle’s relocation program.

 

6.             Vacation.  You will be entitled to 4 weeks of vacation per year.

 

Fred, if you have any questions, please give me a call.

 

Sincerely,

 

 

 

/s/ David A. Roberts

 

 

 

David A. Roberts

 

Chairman, President and Chief Executive Officer

 

 

 

 

 

AGREED AND ACCEPTED:

 

 

 

/s/ Fred A. Sutter

 

Fred A. Sutter

 

 

 

Date:

    January 25, 2008

 

 

 

cc:

 

Carol P. Lowe, Vice President and Chief Financial Officer

 

 

Steven J. Ford, Vice President, Secretary and General Counsel

 

--------------------------------------------------------------------------------
